CARLAND, Circuit Judge
(dissenting). I am unable to concur in the opinion of the court, and will briefly state the reasons for my dissent. The case presents a single question. Was the contract of July, 1910, in force in October, 1913? It was, if not legally forfeited by the action of the board of directors of appellee in passing a resolution to cancel the contract February 18, 1913, and serving notice thereof on the Electric Service Company, February 19, 1913. The reason for the forfeiture as stated in the resolution was that the bills for electric current for the months of June and July, 1911, December, 1912, and January, 1913, had not been paid. The contract was one for the furnishing of electric current at 1 cent per kilowatt hour. It did not specify the time of payment, except as may be inferred from the following language:
“In case party of the first part shall become three months In arrears in the payment of the amounts due hereunder, then this agreement may be terminated at the option of the second party.”
It might he inferred from this .language that the payments were to be made monthly; but, however this may be, they never were so made.
The case must also be considered with reference to the principle of law that equity never under any circumstances lends its aid to enforce a forfeiture or penalty or anything in the nature of either. Marshall v. Vicksburg, 82 U. S. 146, 21 L. Ed. 121; Livingston v. Tompkins, 4 Johns. Ch. (N. Y.) 415, 8 Am. Dec. 598; 2d Story’s Equity, § 1319; Bank v. Dearing, 91 U. S. 35, 23 L. Ed. 196; Jones v. Guaranty Co., 101 U. S. 628, 25 L. Ed. 1030. With this rule of law in view, I am of the opinion that the words “three months in arrears” ought to be construed as meaning 3 “continuous” months. Waiving this contention, however, I am further of the opinion that the appellee waived its right to- forfeit the contract for the bills of June and July, 1911. Currents for these months had been furnished 1% years when the notice of February 19, 1913, was served. A note was given for these bills in, August, 1911. In March, 1912, this note was taken up by a new note executed by the Iowa-Nebraska Public Service Company. On December 14, 1912, the note of March 12, 1912, was renewed by two notes maturing February 12, 1913. Conceding that the notes were not payment of the bills, the appellee could not without demand forfeit the contract for the nonpayment of the same. It would seem to be clearly inequitable so to do, especially as the appellee was not the owner of one of the notes at the date of the forfeiture.
*688In view of the manner that payments were made, a demand was necessary as to the bills of December, 1912, and January, 1913, in order to place the Power Company in default. Tingue v. Patch, 93 Minn. 437, 101 N. W. 792; K. C. E. Co. v. U. P. R. R. Co. (C. C.) 17 Fed. 200; Carpenter v. Wilson, 100 Md. 13, 59 Atl. 186; Cole v. Johnson, 120 Iowa, 667, 94 N. W. 1113.
I think the judgment below should be reversed, and judgment entered for the receiver.